Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. Applicant’s argues that, although Yamanaka teaches the use of a polymer resin wire for the stretch-resistant member, Yamanaka’s disclosure that “particularly preferable is use of a metal wire” ([0063]) constitutes a teaching away from the use of a polymer resin wire. This is not found persuasive as it has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Additionally, Yamanaka’s description of a metal wire as “particularly preferable”, is not considered a teaching away as it does not criticize, discredit, or otherwise discourage the use of a polymer resin wire in view of Yamanaka’s disclosure of using a polymer resin wire for the stretch resistant member. As disclosed by Yamanaka, a resin wire is acceptable, even if not the preferred embodiment. Regarding the particular polymer of the polymer resin wire, the prior art of Aganon is now being relied upon for its teaching of the claimed polymer. 
Regarding the combination of Yamanaka in view of Klint, applicant argues that it would not have been obvious to one of ordinary skill in the art to have modified the prior art of Yamanaka to have a spring constant within the claimed range because Table 1 of Klint does not expressly disclose a spring constant within the claimed range (as amended) when using a wire having the diameter within the claimed range, as is now required by the amended claims. The examiner respectfully disagrees. 
Klint discloses that providing a spring constant within the claimed range for an occluding coil allows the coil to be stiff enough to be able to lock against the vessel wall without becoming so stiff that outward pressure on the vessel wall becomes too high (col. 5, ll. 53-col. 6, ll. 2). In .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 5, 7, 8, 10, 12, 13, 15, 16, 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (US 2012/0172921) in view of Klint et al. (US 6,776,788) and Aganon et al. (US 2004/0002731). Yamanaka discloses an indwelling device for embolization comprising a coil portion (40; fig. 6) having a proximal side and a distal side and having a lumen extending in a longitudinal direction, and a stretch resistant member (42) disposed in the lumen. The stretch-resistant member (“elongation-preventing wire” 42 of Yamanaka) has a waveform and a wave height (i.e., amplitude 11; fig. 6) that is 35 microns or larger, and smaller than an inner diameter of the coil portion. In particular, Yamanaka discloses a wave height of 100 microns and an inner diameter of the coil portion of 150 microns ([0069]). Regarding claims 4, 5, 7, and 8, a wave height (amplitude) of 100 microns as disclosed by Yamanaka falls within the claimed ranges of wave height. The wire diameter of the coil portion is 0.01 mm or larger and 0.07 mm or smaller ([0069] – 45 microns). Regarding claims 19-21, one end of the stretch resistant member (42) is fixed at a distal portion of the coil portion and another end is fixed at a proximal portion of the coil portion (fig. 6; [0065]). Yamanaka is silent on the spring constant of the coil portion.
Klint discloses another embolization device for positioning in a blood vessel. Klint discloses that the spring constant of the coil (forming wire body 1; col. 7, ll. 10-15, 35-40) may be between 0.008 N/mm and 0.2 N/mm in order for the device to be stiff enough to be able to lock against the vessel wall without becoming so stiff that outward pressure on the vessel wall becomes too high (see esp. col. 10, ll. 28-65; col. 4, line 53-col. 5, line 3).  Note that Klint further teaches that the spring constant may be larger than 0.2 N/mm in at least table 1. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Yamanaka to In re Aller, 105 USPQ 233). The values within the range of spring constants (0.008 N/mm to 0.2 N/mm) taught by Klint meet the ranges claimed in claims 4, 6 and 7. Regarding claim 1, Klint teaches a value of more than 0.2 N/mm (0.209N/mm in table 1 in column 10) and therefore one skilled in the art would have found providing a spring constant within the claimed range of more than 0.2 N/mm and 0.6 N/mm or less obvious as this is a satisfactory spring constant according to Klint, noting that Klint merely states that the experiments carried out with respect to table 1 showed that a coil having a spring constant of less than 0.008N/mm no longer had a sufficient vessel wall seeking property (col. 10, ll. 28-65). 
Yamanaka in view of Klint discloses that the stretch resistant member may be a resin wire ([0063]), but does not expressly disclose that the resin wire is made of one of the claimed materials.
 Aganon discloses another occluding coil having a stretch resistant member inside of the coil. Aganon discloses that the stretch resistant member is polymeric and may comprise polyethylene, polypropylene, or polylactic acid ([0049]). Aganon discloses that polylactic acid advantageously encourages cell growth in an aneurysm after the introduction of the coil ([0049]). It would have been obvious to one of ordinary skill in the art to have modified the resin wire of Yamanaka to comprise polylactic acid as taught by Aganon in order to advantageously encourage cell growth in an aneurysm after introduction of the coil into the aneurysm.
Regarding claims 12, 15, and 18, Yamanaka mentions a pusher ([0012]), but does not disclose any particulars of the pusher or the attachment between the pusher and the coil portion of the device. Klint discloses that an embolization coil may include a detachable portion 
Regarding claims 10, 13, and 16, Yamanaka discloses that the wavelength may be between 200 and 500 microns ([0052]; [0064]), and therefore discloses all of the values within the claimed range. 
Regarding claims 22-24, because the in-dwelling device of Yamanaka as modified in view of Klint and Aganon meets all of the structural limitations of the claims, it is considered “suitable for use after sterilization by heating” in the same manner as the claimed invention.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Klint and Aganon as applied to claims 1, 4, and 7 above, and further in view of Iwata et al. (US 2005/0267494). Yamanaka in view of Klint and Aganon does not expressly disclose that the in-dwelling device has been sterilized by heating (or any other means). Iwata discloses that it is known in the art to sterilize an embolization device by heating (“autoclave sterilization”; [0047]). It would have been obvious to one of ordinary skill in the art to have further modified the prior art of Yamanaka to be sterilized by heating as taught by Iwata in order to provide the advantages associated with a sterilized implant including minimized chances of infection or disease transmission.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





KSH 11/23/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771